Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 1of19 Page ID #:9502

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: [REDACTED] (IN CHAMBERS) - Plaintiff's Motion for
Preliminary Injunction (ECF No. 30; ECF No. 76; ECF No. 77)

I. INTRODUCTION

Plaintiff JBF Interlude 2009 Ltd. — Israel (“Eko”) is a technology company that
describes itself as a platform for interactive multimedia storytelling and licensing partner
for others to use its platform for developing content. On January 8, 2020, defendant Quibi
Holdings, LLC (“Quibi’) debuted publicly its mobile device application and service at the
Consumer Electronics Show (“CES”) in Las Vegas, which included Quibi’s “Turnstyle”
feature that enables, inter alia, mobile device users to change between portrait and
landscape mode while watching a video without wasting unused screen area. On April 6,
2020, Quibi launched its video-streaming service that delivers short-form video content to
its subscribers on mobile devices and that includes its Turnstyle feature.

On March 10, 2020, in advance of Quibi’s planned April 6, 2020 release date, Eko
filed this action against Quibi based on Quibi’s Turnstyle feature and advanced two claims
for misappropriation of trade secrets under the federal Defend Trade Secrets Act (“DTSA”)
and for patent infringement. See ECF No. 1. (“Compl.”). This action was filed one day
after Quibi filed suit against Eko’s United States subsidiary, Interlude US, Inc. d/b/a Eko,’
for declaratory relief as to non-infringement of Eko’s patent and as to no misappropriation
of trade secrets under DTSA or the California Uniform Trade Secrets Act (“CUTSA”). See

 

' Although elsewhere in this action the parties have identified JBF Interlude 2009 Ltd -
Israel as “JBF” and Interlude U.S., Inc. as “Eko,” this Order will refer to JBF Interlude
2009 Ltd - Israel as “Eko” as the Motion does. See ECF No. 30 at 3.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 2 o0f19 Page ID #:9503

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

Quibi Holdings, LLC v. Interlude US, Inc., No. 2:20-cv-02250 CAS (SKx) (C.D. Cal. Mar.
9, 2020), ECF No. 1 (the “Related Action’).

 

On April 1, 2020, Eko filed an ex parte application for a preliminary injunction.
ECF No. 25. Later that day, the application was stricken for selecting the wrong event for
a motion. See ECF No. 27. On April 1, 2020, Eko then filed a regularly noticed Motion
for Preliminary Injunction (the “Motion”). ECF No. 30, ECF No. 76 (sealed), ECF No. 77
(redacted). Quibi filed an opposition (the “Opposition”). ECF No. 80 (sealed), ECF No. 81
(redacted). Eko filed a reply (the “Reply”). ECF No. 107 (sealed), ECF No. 108 (redacted).
Leave was granted for Quibi to file a sur-reply. See ECF No. 136, ECF No. 152 (sealed),
ECF No. 153 (redacted).

Because the Motion scheduled a hearing for a closed motion date, Memorial Day,
May 25, 2020, the hearing was continued to June 29, 2020. ECF No. 32. On April 7, 2020,
Eko’s ex parte application to shorten the time for hearing was granted and the hearing was
scheduled for May 4, 2020. ECF No. 37. After a short continuance, a telephonic hearing
on the Motion was held on May 7, 2020, before Judge Kronstadt. See ECF No. 75
(continuance); ECF No. 91 (minute order). On May 11, 2020, the First Amended
Complaint was filed. See ECF No. 96 (“FAC”). On May 18, 2020, this action and the
Related Action were transferred to this Court. See ECF No. 103. On May 27, 2020, the
Second Amended Complaint was filed. See ECF No. 129 (“SAC”).

On June 17, 2020, an order issued that directed the parties to file a joint report
regarding mootness. ECF No. 169. The parties timely filed a joint report (the “Joint
Report”). See ECF No. 175 (redacted); ECF No. 174-1 (sealed).

The Motion for Preliminary Injunction is now before the Court. Having considered
the parties’ arguments, the submission in support thereof, the Joint Report, and the
transcript of the May 7, 2020 hearing, the Motion is DENIED.

ll. BACKGROUND
A.  Eko’s Claimed Trade Secret and Initial Disclosure
(1) Mobile Device Optimized RTS and the Eko ‘765 Patent

Eko calls its claimed trade secret Mobile Device Optimized Real Time Switching
(“Mobile Device Optimized RTS”). Motion at 6. Eko’s claimed innovation is the

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 3 0f19 Page ID #:9504

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

combination of a method to

“Zubalsky Decl.) { 8, ECF No. 76-11 (sealed), ECF No. 77-

Id. Because this method
is not ideal for mobile device use, Eko “optimized” this method

Plaintiff's technical expert, Sandeep Chatterjee, explains that Eko’s method

 

Declaration of Sandeep Chatterjee (“Chatterjee Decl.”) ¥ 18,
ECF No. 76-17 (sealed), ECF No. 77-17 (redacted).

Eko obtained United States Patent No. 10,460,765 (the “Eko “765 Patent”). See
Zubalsky Decl., Ex. 1, ECF No. 77-12. The abstract of the Eko “765 Patent describes
“[s]ystems and methods for providing adaptive and responsive media”:

In various implementations, a video for playback is received at a user device
having a plurality of associated properties. Based on at least one of the
properties, a first state of the video is configured, and the video is presented
according to the first state. During playback of the video, a change in one of
the device properties is detected, and the video is seamlessly transitioned to a
second state based on the change.

Eko ‘765 Patent at 2.

Zubalsky, Eko’s current Chief Product Officer, states that Eko’s claimed trade secret

   
 
 

Zubalsky Decl. § 18; see also Declaration of
Yoni Bloch (“Bloch Decl.”) § 17, ECF No. 76-2 (sealed), ECF No. 77-2 (redacted).
Chatterjee states that the Eko ‘765 Patent discloses that multiple video streams can be
“combined together in container structures with associated metadata” and downloaded
simultaneously, but it “does not disclose or otherwise teach how the video streams can be

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 4o0f19 Page ID #:9505

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

combined using optimized RTS; then-existing methods may be used.” Chatterjee Decl.

{20 (emphasis in original). Chatterjee continues to explain that “|o|ne way that Eko
performs Interlude Media Container .” Id. § 22.

Chatterjee identifies two “optimizations” of Eko’s technolo

        

Id. § 26.
(2) Eko and Snap

From 2014 through early 2018, Eko was in discussions with Snapchat, Inc.
(“Snapchat”) about forming a partnership for distribution of content on Snapchat’s
platform. Zubalsky Decl. {§ 12, 21. In December 2015, Eko and Snapchat executed a
mutual nondisclosure agreement (the “Snapchat NDA”). Id. § 13; Bloch Decl., Ex. 1, ECF
No. 76-3 (sealed). Zubalsky states that Eko shared proprietary and confidential
information with Snapchat employees, including its claimed trade secret technology in a
manner that would permit Snapchat employees to understand its technical methods.
Zubalsky Decl. §{ 15-20. Current Quibi employees who worked at Snapchat with Eko
deny that any trade secrets or proprietary information was disclosed to them. Declaration
of Clifton (C.J.) Smith (“Smith Decl.”) | 8, ECF No. 80-12 (sealed), ECF No. 81-12
(redacted); Declaration of Joseph Burfitt (“Burfitt Decl.”) | 7, ECF No. 80-15 (sealed),
ECF No. 81-15 (redacted); Declaration of Daniel Szeto (“Szeto Decl.”) { 9, ECF No. 80-
22 (sealed), ECF No. 81-22 (redacted). The discussions between Eko and Snapchat waned
in May 2018 and the relationship effectively ended. Zubalsky Decl. § 21.

B. Quibi’s Alleged Misappropriation
(1) Turnstyle Development by Quibi

Several former Snapchat employees later joined Quibi. These included CJ Smith,
Eric Buehl, Joseph Burfitt, Thomas Conrad and Daniel Szeto. See Smith Decl. ff 1, 3:
Declaration of Eric Buehl (“Buehl Decl.”) 4 1, 3, ECF No. 80-14 (sealed), ECF No. 81-
14 (redacted); Burfitt Decl. 4] 1-2; Declaration of Thomas Conrad (“Conrad Decl.”) 4 1-
2, ECF No. 80-18 (sealed), ECF No. 81-18 (redacted); Szeto Decl. ff 3, 6.

Quibi launched on April 6, 2020. Conrad Decl. § 4. Quibi’s application for mobile
devices includes its Turnstyle feature, which aims to “allow seamless transition between

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 5of19 Page ID #:9506

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

landscape and portrait” orientations and “to deliver users an optimal viewing experience
regardless of how they are holding their devices.” Id. { 7.

Robert Post, Quibi’s Chief Technology Officer, states that he joined Quibi on
September 10, 2018, at a time when Quibi had only one other engineer. Declaration of
Robert A. Post, Jr. (“Post Decl.”) 4 1, 3, ECF No. 80-5 (sealed), ECF No. 81-5 (redacted).
Post managed the development of Quibi’s video service and application, “including the
Turnstyle feature.” Id. 3. Post describes the development of Turnstyle feature in two
general phases: (1) designing a model for video delivery, 1.e., the concept, and (ii) the
technical implementation, 1.e., how to bring the concept to reality. Id. §§ 5-14. Quibi
publicly unveiled the method behind the Turnstyle feature at the January 2020 CES in Las
Vegas. See Bloch Decl. § 25.

Post states that he worked to realize Katzenberg’s “vision for making video beautiful
on users’ phones” and that a key part of this vision was “to design a way to take advantage
of a user’s ability to change the orientation” of her device. Post Decl. { 4. Development
of the Turnstyle concept—an ability to enable viewing orientation transitions between
portrait and landscape modes on mobile devices without wasting screen space—occurred
primarily in October through November of 2018. See Post Decl. {[ 6-9. Through the early
part and middle of 2019, Quibi then evaluated different technical implementations for
Turnstyle, i.e., how the concept would actually be implemented on mobile devices
technically instead of simply a proof of concept demonstration. See id. §[ 11-14. Quibi
settled on two implementations, one for use while streaming and one for downloaded
videos. Id. 12-13. The streaming implementation

   

12. By contrast, the downloaded player implementation

Some former Snapchat employees worked on the development or implementation of
Turnstyle at Quibi. See Smith Decl. §{ 13-14; Burfitt Decl. {17 (identifying the “tech
team” as including, inter alia, Burfitt and Buehl). Relevant Quibi employees deny use of
Eko trade secrets or proprietary information. See, e.g., Declaration of Blake Barnes
(“Barnes Decl.”’) § 8, ECF No. 80-20 (sealed), ECF No. 81-20 (redacted); Buehl Decl. 4 3,
9-10; Burfitt Decl. 4] 22, 27; Post Decl. § 26; Smith Decl. § 16.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 6of19 Page ID #:9507

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

(2) Eko and Quibi Interactions

In March 2017, before Quibi began its development of Turnstyle, Yoni Bloch—
Eko’s Chief Executive Officer—met with Jeffrey Katzenberg. Katzenberg is the founder
and chairman of Quibi. Declaration of Jeffrey Katzenberg (“Katzenberg Decl.”) 4 1, ECF
No. 81-4. According to Katzenberg, the “purpose of the meeting was for Eko to pitch
WndrCo [LLC] to make an investment in Eko.” Id. § 5. WndrCo is a “holding company
that invests in, acquires, develops, and operates a variety of consumer technology
businesses.” Id. §3. Katzenberg founded WndrCo LLC and serves as its managing
partner. Id.

Bloch states that he “presented Eko’s technology to Katzenberg, including the
feature Quibi now calls ‘Turnstyle.’” Bloch Decl. 18. Bloch later “provided Katzenberg
with other materials” via email, which included “a link to Eko experiences,” “a sizzle reel
that included the demonstration of the Turnstyle feature, a demo showing what Eko was
doing in partnerships with MGM and Sony, Eko’s authoring and development tools, and a
New Yorker piece highlighting Eko’s story and offerings.” Id. Katzenberg denies that
they discussed “the concept of transitioning video from horizontal to vertical based on the
orientation of a user device” and that the discussion “was limited to Eko’s interactive
content.” Katzenberg Decl. 45. Katzenberg states that no non-disclosure agreement or
other expectation of confidentiality covered the meeting and denies “request|ing] or
expect[ing] to receive any confidential or proprietary information from Eko.” Id. Bloch
explains that while the “sizzle reel” provided to Katzenberg “demonstrates the capabilities
of Eko’s technology platform, the technology underlying the sizzle reel is not available
from the video or link itself.” Reply Declaration of Yoni Bloch (“Bloch Reply Decl.”) §
5, ECF No. 107-1 (sealed), ECF No. 108-1 (redacted).

On February 27, 2019, several Eko employees and Quibi employees met for
breakfast in Los Angeles to develop relationships for potential partnerships. Bloch Decl.
{| 20-21. At this meeting, Bloch states that Quibi employees informed the Eko employees
present that Quibi “intended to develop a mobile platform for a streaming service focused
on short form.” Id. { 21. Bloch states that Quibi employees told him “at that time that they
had not yet developed their own platform.” Id. Smith denies saying or suggesting that
“Quibi had not yet developed its own platform or app” and states that he “would not have
been comfortable discussing Quibi’s development of its platform.” Smith Decl. § 19.

On March 28, 2019, Smith and Burfitt met with Eko in New York at Eko’s office.
Smith Decl. § 20. At that meeting, Smith “demonstrated the features of Quibi’s app”

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 7 of 19 Page ID #:9508

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

including an “animation that showed Quibi’s Turnstyle feature when a device is rotated
from portrait to landscape mode.” Id. Bloch “could not tell from the simulation” whether
Eko’s Mobile Device Optimized RTS was being used by Quibi, but Bloch states that he
“immediately informed Smith and Burfitt during that meeting that horizontal to vertical
feature was Eko’s technology, and they would need a license from Eko to use this
technology.” Bloch Decl. 23. Bloch maintains that a discussion thereafter occurred as
to “Quibi’s potential licensing of Eko’s proprietary technology, focusing on a partnership
to deliver Eko’s content on Quibi’s forthcoming platform.” Id. {24. Smith denies that
Bloch ever asserted that Quibi’s application was using Eko’s “proprietary technology” or
that continued use would be “infringing or improper.” Smith Decl. § 21.

Between March 2019 and the night before the January 2020 CES Presentation, Quibi
employees and Eko employees remained in contact, but an ongoing factual dispute exists
as to the extent of Quibi’s disclosure of the Turnstyle feature and Eko’s awareness of its
functionality. See Smith Decl. | 24-27: Declaration of Ivy Sheibar (“Sheibar Decl.”’) § 12,
ECF No. 76-9 (sealed), ECF No. 77-9 (redacted); Declaration of Jocelyn Michels §§ 3-5,
ECF No. 108-7; Supplemental Declaration of Smith (“Smith Suppl. Decl.”) {| 16-20, ECF
No. 152-8 (sealed), ECF No. 153-8 (redacted).

lil. LEGAL STANDARDS

A preliminary injunction is an “extraordinary remedy.” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 22 (2008). The Ninth Circuit summarized the Supreme Court’s
clarification of the standard for granting preliminary injunctions in Winter as follows: “A
plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the
merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
the balance of equities tips in his favor, and that an injunction is in the public interest.”
Am. Trucking Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009)
(quoting Winter, 555 U.S. at 20). Alternatively, ““serious questions going to the merits’
and a hardship balance that tips sharply toward the plaintiff can support issuance of an
injunction, assuming the other two elements of the Winter test are also met.” All. for the
Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011). Serious questions are those
“which cannot be resolved one way or the other at the hearing on the injunction.”
Bernhardt v. Los Angeles Cty., 339 F.3d 920, 926 (9th Cir. 2003) (quoting Republic of the
Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988)).

 

 

 

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 8 of 19 Page ID #:9509

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

A preliminary injunction, moreover, may only be awarded “upon a clear showing”
of evidence that supports each relevant preliminary injunction factor. Winter, 555 U.S. at
22. “This ‘clear showing’ requires factual support beyond the allegations of the complaint,
but the evidence need not strictly comply with the Federal Rules of Evidence.” Cl Games
S.A. v. Destination Films, No. 16-CV-05719 SVW (JCx), 2016 WL 9185391, at *11 (C.D.
Cal. Oct. 25, 2016) (citing Flynt Distrib. Co., Inc. v. Harvey, 734 F.2d 1389, 1394 (9th Cir.
1984)).

 

IV. DISCUSSION

A, Mootness

“Tt is well-established in our circuit that an “amended complaint supersedes the
original, the latter being treated thereafter as non-existent.”” Ramirez v. Cty. of San
Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (quoting Forsyth v. Humana, Inc., 114
F.3d 1467, 1474 (9th Cir. 1997), overruled on other grounds by Lacey v. Maricopa Cty..,
693 F.3d 896 (9th Cir. 2012) (en banc)). “Consequently,” the amended complaint
“supersede[s]” the prior complaint and the prior complaint “cease[s] to exist.” Id. As a
result, motions to dismiss directed at the superseded pleading should typically be deemed
moot. See id. Courts have similarly held that an amended complaint may render motions
for injunctive relief moot, when those motions relied on the superseded pleading as the
operative pleading for which injunctive relief was sought. See, e.g., Denton v. Pastor, No.
3:16-cv-05314 RJB (DWC), 2017 WL 1330944, at *2 (W.D. Wash. Apr. 11, 2017):
Maloney v. Ryan, No. CV 13-00314-PHX-RCB (BSB), 2013 WL 3282324, at *2 (D. Ariz.
June 28, 2013): La Jolla Cove Investors, Inc. v. GoConnect Ltd., No. 11-cv-1907 JLS
(JMAx), 2012 WL 1580995, at *1 (S.D. Cal. May 4, 2012). One solution is refiling the
Motion after the amended pleading is filed. See La Jolla Cove Investors, 2012 WL
1580995, at *1. Another solution is to construe the previously filed motion as relying on
the operative complaint. See, e.g., Modtruss, Inc. v. Battlefrog, LLC, No. 1:16-cv-1317
ELR, 2016 WL 8857304, at *1 (N.D. Ga. June 24, 2016).

 

 

 

Here, the Motion was based on the DTSA claim in the Complaint against Quibi for
trade secret misappropriation. See Motion at 21 (citing Compl. {ff 51-61). The FAC also
advanced a claim for trade secret misappropriation under DTSA against Quibi, Smith, and
Burfitt that requested, inter alia, injunctive relief. FAC {J 67-80. The SAC presents similar
claims under DTSA, including the request for injunctive relief. SAC § 65-78.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 9of19 Page ID #:9510

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

The parties disagree on whether the filing of the FAC and the SAC renders the
Motion moot because of the Motion’s reliance on the Complaint as the then-operative
pleading. See Joint Report. Eko maintains that no defect exists, because the Complaint,
FAC, and SAC all contained a trade secrets misappropriation claim and no substantial
difference exists between the pleadings for purposes of the Motion. Id. at 1-5. Quibi
contends that the filing of the FAC and SAC renders the Motion moot and would require
refiling. Id. at 5-6. Quibi argues that construing the Motion “as directed to the Second
Amended Complaint would be improper because Eko reframed its allegations in reaction
to Quibi’s evidence disclosed in the preliminary injunction briefing.” Id. at 6.

The Motion does not rely extensively on the factual allegations in the Complaint and
instead only relies on the mere existence of the trade secrets claim. See Motion at 21 (citing
Complaint §{ 51-61). The Motion presents its own evidence regarding the articulation of
the trade secret and other issues relevant to the likelihood of success on the trade secrets
claim. Construing the Motion as relying on the SAC as the operative pleading for the trade
secrets claim does not expand the scope of the evidence presented by the Motion or
materially affect the likelihood of success on the merits. As a result, concerns raised by
Quibi, 1.e., that construing the Motion as relying on the SAC would permit Eko to rely on
allegations in the SAC that were “reframed after seeing Quibi’s technology” (Joint Report
at 6-8), are unpersuasive.

Where the claim and prayer for injunctive forming the basis for a motion for
preliminary injunction remains in an amended pleading and the motion for injunctive relief
does not rely on factual allegations that substantially differ between the superseded and
amended complaint, construing a motion for injunctive relief as relying on the amended
pleading is appropriate. Because the Motion offers its own articulation of the trade secret
(see, e.g., Motion at 10-11), construing the Motion to rely on the SAC as the operative
complaint does not supplant or otherwise alter the articulation of the trade secret in the
Motion. In addition, requiring the refiling of the Motion and related documents would be
a needless waste of party and judicial resources. Therefore, the Motion is not rendered
moot because of the filing of the FAC or SAC. It shall instead be construed as relating to
the SAC as the operative complaint only as to the existence of the trade secrets claim
against Quibi and the prayer for injunctive relief—not as to any materially different factual
allegations therein.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 100f19 Page ID #:9511

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

B. _ Irreparable Harm

Winter explains that “plaintiffs must establish that irreparable harm is /ikely, not just
possible, in order to obtain a preliminary injunction.” Cottrell, 632 F.3d at 1131 (emphasis
in original). “Alleged harm that is remote or speculative will not be considered irreparable:
rather, the movant must demonstrate that the threatened harm is imminent.” Lilith Games
(Shanghai) Co. v. UCool Inc., No. 15-CV-01267 SC, 2015 WL 5591612, at *10 (N.D. Cal.
Sept. 23, 2015). “Loss of goodwill, as well as damage to reputation, can support a finding
of irreparable harm.” Id. at *11; see also Pyro Spectaculars N., Inc. v. Souza, 861 F. Supp.
2d 1079, 1092 (E.D. Cal. 2012) (“[I|ntangible injuries, such as damage to ongoing
recruitment efforts and goodwill, qualify as irreparable harm.” (quoting Rent-A-Center
Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603 (1991))). Loss of
prospective customers can also support such a finding. Stuhlbarg Int'l Sales Co. v. John
D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001).

 

“An injunction in a trade secret case seeks to protect the secrecy of misappropriated
information and to eliminate any unfair head start the defendant may have gained.” Lamb-
Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991). An injunction
serves these interests because it “place[s the defendant] in the position it would have
occupied if the breach of confidence had not occurred prior to the public disclosure.” Id.

(alteration in original) (quoting Winston Research Corp. v. Minnesota Mining and Mfg.,
350 F.2d 134, 141 (9th Cir. 1965)).

A party seeking a preliminary injunction must show that it is “likely to suffer
irreparable harm in the absence of preliminary relief.” Am. Trucking, 559 F.3d at 1052
(quoting Winter, 588 U.S. at 20). Thus, integral to any preliminary injunction is a
“sufficient causal connection” between the claimed irreparable harm and the alleged
misconduct. See Perfect 10. Inc. v. Google Inc., 653 F.3d 976, 982 (9th Cir. 2011).
“[S ]howing that ‘the requested injunction would forestall’ the irreparable harm qualifies as
such a connection.” Nat’l Wildlife Fed’n v. Nat’] Marine Fisheries Serv., 886 F.3d 803,
819 (9th Cir. 2018) (quoting Perfect 10, 653 F.3d at 981-82). The claimed irreparable harm
must “flow from” the specific actionable misconduct alleged, e.g., the infringing or
misappropriated component, and not simply from broader economic competition or the
non-infringing components of a broader product or service. See Fox Broad. Co. v. Dish
Network L.L.C., 747 F.3d 1060, 1072-73 (9th Cir. 2014). But a movant “need not ‘show
the action sought to be enjoined is the exclusive cause of the injury.’” Id. at 1073 (quoting
MLR. v. Dreyfus, 697 F.3d 706, 728 (9th Cir. 2012)).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 110f19 Page ID #:9512

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

The Motion identifies several types of alleged irreparable harm: (1) reputational
harm and loss of goodwill, (2) “intangible harm” to consumer perception and employee
recruitment, (3) “price erosion” and deterioration of customer relationships, and
(4) reduced access to funding and increased costs of capital. See Motion at 25-28.

(1) Contractual Language

As an initial matter, the Motion identifies in the Snapchat NDA the existence of a

   
 

See Bloch Decl., Ex 1, ECF No. 76-3
(sealed). The Motion identifies a similar provision in the NDAs signed by Smith and
Burfitt when they visited Eko as Quibi employees. See Bloch Decl., Ex. 4, ECF No. 76-6
(sealed); Bloch Decl., Ex. 5, ECF No. 76-7 (sealed). “[T]he terms of a contract alone
cannot require a court to grant equitable relief.” Barranco v. 3D Sys. Corp., 952 F.3d 1122,

 

1130 (9th Cir. 2020) (“adopt[ing] the accepted rule of our sister circuits that have addressed
the question”). However, some weight is given to “parties’ contractual statements
regarding the nature of harm and attendant remedies that will arise as a result of a breach
of a contract.” Id. (quoting Dominion Video Satellite, Inc. v. Echostar Satellite Corp., 356
F.3d 1256, 1263, 1266 (10th Cir. 2004)). Thus, these provisions provide some limited,
albeit minimal, support for the claimed irreparable harm.

(2) Reputational Harm and Loss of Goodwill

The Motion fails to make a sufficient showing of irreparable harm to Eko’s
reputation and goodwill because of the technical implementation of Turnstyle that
allegedly resulted from misappropriation of Eko’s claimed trade secret Mobile Device
Optimized RTS. Eko identifies its reputation for innovative “interactive storytelling” as
reflected in interactive music videos and advertising. See Declaration of Richard J.
Eichmann (“Eichmann Decl.”) §{ 12-13, 30, ECF No. 76-33 (sealed), ECF No. 77-33
(redacted). Quibi defines its primary focus as “delivering extraordinary content and talent
to consumers” and a “secondary focus on the innovative technology that makes such
content and talent accessible to the public.” Declaration of Greg Gioia (“Gioia Decl.”’) § 7,
ECF No. 80-19 (sealed), ECF No. 81-19 (redacted). Eichmann provides some evidence
that, in the roughly 10 years of Eko’s existence, Eko was recognized as providing creative
and innovating advertising and, later, interactive entertainment. See Eichmann Decl.
11-15.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 12 0f 19 Page ID #:9513

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

Eko’s evidence of alleged confusion among distributors and partners is
unpersuasive. Sheibar, Eko’s Chief Business Officer, states that she has “seen confusion
by distributors and partners saying they saw Quibi’s offerings and asking if Eko is
powering them. I also get questions and pushback from distributors on whether Eko is
offering the same or similar features as Quibi is offering.” Sheibar Decl. { 13. Sheibar
fails to identify what particular distributors or partners have articulated such confusion or
to provide evidence of such confusion. Bloch generally states that the similarity between
Quibi’s technology and Eko’s technology “has created confusion in the industry with
respect to Eko’s reputation.” Bloch Decl. 26. Like the Sheibar Declaration, Bloch fails

to identify who is confused and how he reached that conclusion. Eichmann reports the
Bloch told him that
Eichmann

Decl. § 39 (citing Interview with Bloch, March 26, 2020). Although Eichmann references
a March 26, 2020 interview with Bloch, which is before the date on which the Bloch
Declaration was executed, April 1, 2020, the Bloch declaration does not reference such a
circumstance occurring.

 

“When deciding whether to issue a preliminary injunction, a court may give
inadmissible evidence, including hearsay, “some weight.’” Barcarse v. Cent. Mortg. Co.,
No. LA CV 12-05608 JAK (FFMx), 2012 WL 12878674, at *2 (C.D. Cal. Aug. 1, 2012)
(quoting Flynt Distrib., 734 F.2d at 1394): see also Am. Hotel & Lodging Ass’n v. City of
Los Angeles, 119 F. Supp. 3d 1177, 1184 (C.D. Cal. 2015) (Such evidentiary issues
“properly go to weight rather than inadmissibility.”). “A court need not consider
conclusory affidavits or those ‘without sufficient support in facts.”” Barcarse, 2012 WL

12878674, at *2 (quoting Am. Passage Media Corp. v. Cass Comme’ns, Inc., 750 F.2d
1470, 1473 (9th Cir. 1985)).

 

Sheibar and Bloch’s declarations contain hearsay—in Eichmann’s case, double
hearsay—that lacks sufficient specificity to accord persuasive weight as to their statements
of confusion articulated to them about Eko’s and Quibi’s technology from partners,
distributors, or investors. Moreover, setting aside the evidentiary issues, the evidence
offered also fails to present a clear showing of a sufficient causal connection between the
Turnstyle feature and alleged confusion.

Eko’s articulation of irreparable harm on this issue therefore depends primarily on
an evaluation of the positive reception of Quibi’s 2020 CES presentation and how such
reputational gain for Quibi came necessarily at Eko’s expense due to Quibi’s Turnstyle
technology. See Sheibar Decl. § 13; Eichmann Decl. §{ 31-33. To be sure, the evidence

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 12 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 130f19 Page ID #:9514

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

submitted by the parties suggests that the Turnstyle feature and Quibi more generally were
well-received at the time of the January 2020 CES presentation and before the launch of
Quibi on April 6, 2020. However, this positive reception is insufficient to establish
irreparable harm to support a preliminary injunction. Eko focuses on “interactive
storytelling,” e.g., the user may control the path of the narrative, and Quibi focuses instead
on a more traditional delivery of linear video content, albeit augmented by the flexibility
to view such content in either portrait or landscape mode.

Thus, it is not necessarily true that any positive reputational gain by Quibi came at
the expense of Eko’s reputation because of the technical implementation of the Turnstyle
function. Quibi invested heavily in marketing and original content—roughly P| million
in content and | | million in marketing through April 12, 2020—and a lesser amount in
its mobile-device application: a million. Gioia Decl. §§ 8-9. Conrad, Quibi’s Chief
Product Officer, describes Quibi as a “premium streaming service that delivers exclusive
short-form video content to subscribers on mobile devices.” Conrad Decl. § 3. Conrad
states that Quibi “features top talent and extraordinary storytelling, combined with
innovative technology delivered through Quibi’s app.” Id. According to Conrad, Quibi
“intends to spend approximately a dollars on licensed content in the first year
following launch.” Id. § 9. In short, Quibi focuses on the quality of content delivered as a
premium streaming service for which users will pay a subscription (Id. §{ 5) and for which
Quibi will receive advertising revenue from advertising partners (Gioia Decl. § 11). Gioia
explains that “Quibi’s primary focus is on” content and its “secondary focus” is on
“innovative technology that makes such content and talent accessible to the public. Id. § 7.
According to Gioia, Quibi competes with “prime time television” and other premium
streaming services in selling advertising instead of “digital brands.” Id. § 11.

Although they may share some advertising partners, the difference in focus and scale
contributes, in part, to undermine Eko’s claim that Quibi’s reputation came at Eko’s
expense. For example, Bloch maintains that the similarity in logos shows imitation and
that Bloch “received numerous inquires asking [him] if Eko and Quibi were affiliated”
(Bloch Reply Decl. §] 22-25), but the Declaration of Lawrence Steven Greitzer indicates
that Quibi and its outside advertising agency did not consider Eko a competitor. See Reply
Declaration of Lawrence Steven Greitzer (“Greitzer Decl.”) §[ 4-8, ECF No. 153-4.
Greitzer, Quibi’s team, and an outside agency reviewed color schemes and logos of other
competitors. “Eko was not among the competitors considered by the team.” Id. 45. And
Greitzer was “not aware of anyone at Quibi who considered Eko’s logo in any way in
connection with the development of Quibi’s logos.” Id. §[ 5, 8. The Declaration of Brian

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 13 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 14 0f19 Page ID #:9515

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

Napper states Napper’s opinion that no evidence supports the conclusion that Eko would
lose market share to Quibi, because of the “plethora of video streaming services available”
and the relative obscurity of Eko as a streaming service providing content. See Declaration
of Brian W. Napper (“Napper Decl.”) §] 39-41, ECF No. 127 (sealed), ECF No. 128
(redacted).? And, as discussed above, although some commonalities may exist, the focus
and selling points of Eko and Quibi differ in material aspects.

In short, Eko fails to make a clear showing of irreparable harm suffered by way of
reputation and goodwill. Moreover, even if such a showing had been made, Eko fails to
make a clear showing of a causal connection between that harm and Quibi’s Turnstyle
feature, 1.e., that harm flows from the technical implementation of the Turnstyle feature, as
opposed to Quibi’s service, marketing, and content more broadly.

(3) Existing Relationships and Price Erosion

Eko points to two existing relationships for which it claims irreparable harm. Eko
fails to establish that these relationships have been irreparably harmed or that, if any harm
has occurred, such harm flowed from Quibi’s Turnstyle feature. First, Sheibar states that

   
    
   

Sheibar Decl. § 15. Despite

Sheibar states that “this interest
cooled towards the end of 2019, after we believe Jeffrey Katzenberg and Quibi had already
begun privately demonstrating their platform to potential partners.” Id. Eichmann adds
that
Eichmann Decl. § 39 (citing interview
with Bloch). Eko fails to establish that this change in relationship is irreparable or that it
can be causally traced to the Quibi Turnstyle feature instead of broader business or
commercial decisions.

Second, Sheibar states that Eko had been in discussions with

Sheibar Decl. § 16. Sheibar states that

 

Id. Eichmann states that “Eko entered a large venture with Walmart with
intention to develop more than 100 interactive entertainment series in just three years.”

 

* ECF Nos. 127, 128 are corrected versions of the Napper Declaration. See Notice of Errata
to Declaration of Brian W. Napper, ECF No. 89.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 14 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 150f19 Page ID #:9516

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

Eichmann Decl. § 14 (citing Eko’s website). Eko fails to establish that anything in the
relationship between Eko and Walmart changed, besides the possible addition of Quibi to
the project. If this even amounts to harm, much less irreparable harm, Eko again fails to
present sufficient evidence of a causal connection between the Turnstyle feature and this
alleged harm. For example, the Napper Declaration states that both companies “spend
billions of dollars on advertising across a variety of channels” and that both Eko and Quibi
could co-exist as advertising partners for both companies. See Napper Decl. § 47.

Eko’s identification of alleged price erosion suffers from similar defects as to the
lack of specific supporting evidence, causal connection to Quibi’s Turnstyle feature, and

persuasive articulation of how such erosion cannot be quantified in a damages award. Cf.
Motion at 27-28 (citing Eichmann Decl. | 38, 41); Napper Decl. §§ 52-55.

(4) Intangible Consumer Perception and Recruitment

Distinct from the above-mentioned harm, Eko claims an “intangible harm” in
consumer perception and employee recruitment and retention. First, Eko argues that, if
Quibi was to “continue its allegedly unlawful product launch as scheduled” and then be
“forced to exit the market” because of Eko, then Eko’s reputation could be damaged by
consumers blaming Eko for causing the exit of Quibi. Motion at 26-27 (citing Eichmann
Decl. 35). This contention is speculative and, in part, moot, because Quibi has already
launched and Eko withdrew its attempt to stop the April 6, 2020 launch date.

Second, Eko argues that irreparable harm exists in relation to employee recruitment
and retention. Motion at 27. For support, the Motion cites to the Eichmann Declaration,
wherein Eichmann reports that, in February 2020 after the Quibi CES presentation, “at
least one job applicant asked about the relationship between Quibi and Eko due to the
similarity of the underlying technologies.” Eichmann Decl. § 36 (citing interview with
Sheibar). Besides being double hearsay, Sheibar makes no reference to such an occurrence
in her declaration and the Eichmann declaration lacks sufficient detail to conclude that this
amounts to a causal connection of irreparable harm. Without more detail, the simple fact
that a job applicant in the technology field asked Eko about its relationship with Quibi
because of apparent similarities does not amount to evidence of confusion or that such
similarity harmed Eko. Indeed, no evidence indicates whether that job applicant was in
fact confused -- as opposed to simply asking questions about relevant companies in the
field -- or decided not to join Eko because of Quibi’s competition by way of the Turnstyle
feature. Given the lack of support for claimed harm and causal link in this particular
occurrence, Eichmann’s extrapolation of this confusion to job applicants more generally is

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 15 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 16 0f 19 Page ID #:9517

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

not persuasive. See Reply Declaration of Richard Eichmann (“Eichmann Reply Decl.)
10, ECF No. 107-9 (sealed), ECF No. 108-9 (redacted). Taken together, Eko fails to
present a clear showing of irreparable harm and, even if irreparable harm occurred, a causal
connection between the harm and Turnstyle.

(5) Access to Funding and Capital

Eko contends that Eko will suffer reduced access to funding and increased costs of
capital. See Motion at 28 (citing Eichmann Decl. {ff 44-48). Eichmann states that it is
reasonable to believe that Quibi has been able to raise roughly $1.75 billion “due to their
alleged patent infringement and theft of trade secrets” and such funding is “at the expense
of Eko’s ability to do so.” Eichmann Decl. 4.45. Eichmann further states that Bloch
informed Eichmann that Quibi’s CES announcement “impacted conversations with new

otential investors (e.g., and existing investors (e.g.,
—— Id. §/ 46 (citing interview with Bloch). Besides likely being double

hearsay, 1.e., what investors tell Bloch and Bloch told Eichmann, and not provided in
Bloch’s own declaration, it would be surprising if the entry of a well-funded new entrant
in the technology and media field did not “impact[] conversations” and Eichmann fails to
explain the nature of this impact on these investors and whether a causal connection to
Turnstyle existed in such conversations. See also Napper Decl. §] 66. Indeed, the Napper
Declaration provides persuasive evidence that Quibi and Eko share some investors,
“indicat[ing]| that investment in Eko and Quibi does not appear to be a mutually exclusive
proposition,” and that a significant amount of investment into Quibi occurred before
development began on the Turnstyle feature in September 2018. See id. J 64, 67. Napper
also provides persuasive evidence that loss due to licensing revenue of the relevant
technology “would be a quantifiable and non-immediate harm.” Id. 69. Taken as a
whole, the current evidence before the Court does not satisfy Eko’s burden to demonstrate
likely irreparable harm to Eko in relation to capital and funding costs and that such harm
has a sufficient causal connection to Turnstyle.

(6) Delay

“Usually, delay is but a single factor to consider in evaluating irreparable injury’;
indeed, ‘courts are loath to withhold relief solely on that ground.” Cuviello v. City of
Vallejo, 944 F.3d 816, 833 (9th Cir. 2019) (emphasis in original) (quoting Arc of Cal. v.
Douglas, 757 F.3d 975, 990 (9th Cir. 2014)). Delay in seeking injunctive relief can
“undercut” a claim of irreparable harm. Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir.
2015) (en banc). Although delay is less probative in the case of “ongoing, worsening

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 16 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 17 of 19 Page ID #:9518

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

injuries,” this action does not present squarely such a case. Compare Cuviello, 944 F.3d
at 833 (“Cuviello did not suffer a discrete, excisable injury. Each instance in which
Cuviello restrained his own speech contributed to the constitutional injury he suffered.”)
with Garcia, 786 F.3d at 746 (Plaintiff waited months to seek injunctive relief against a
video posted on the internet.).

Here, the delay before the January 2020 CES presentation is relevant but less
probative than delay occurring after the presentation and before the April 6, 2020 launch
date. The March 2019 meeting at Eko’s offices included a non-operable demonstration of
the Turnstyle feature by Quibi to Eko. Bloch Decl. § 23; Smith Decl. 4 20-21. Although
agreement exists that Bloch commented on the similarity of the demonstration to Eko’s
function, disagreement exists as to whether Bloch asserted that any such function was
proprietary Eko technology for which a license would be required. See Bloch Decl. § 23:
Smith Decl. § 20-21; Burfitt Decl. 24. Bloch states that he “could not tell from the
simulation whether Eko’s mobile RTS technology was being used by Quibi, but [he]
immediately informed Smith and Burfitt during that meeting that horizontal to vertical
feature was Eko’s technology, and they would need a license from Eko to use this
technology.” Bloch Decl. 4/23. Evidence does not indicate any significant investigation
by Eko into Quibi’s product, which would be expected if Eko believed that Quibi had relied
on Eko’s proprietary technology.

It is unclear whether the proprietary information purportedly identified by Bloch was
the Eko ‘765 Patent or the Mobile Device Optimized RTS claimed trade secret, because
Bloch states that he was unable to determine whether the latter was being used. This fact
is probative of the conclusion that the user experience of the Turnstyle feature does not
itself disclose the technical implementation and that Eko appeared to believe that
alternative methods could produce the same result as their Mobile Device Optimized RTS.
Thus, the period from March 2019 through the January 2020 CES Presentation is somewhat
probative, due to the apparent lack of any investigation into the functionality shown by the
Turnstyle demonstration, but it is not dispositive.

The period from the January 2020 CES Presentation through the April 6, 2020
launch of Quibi’s service is more probative and affects the evaluation of irreparable harm.
On January 28, 2020, Eko’s Counsel sent a letter describing an “apparent theft” of trade
secrets and requested a prompt response. Declaration of Neel Chatterjee (“Neel Chatterjee
Decl.”) § 6, ECF No. 77-25; Id., Ex. 5 at 5, ECF No. 77-30. On February 10, 2020, Quibi
responded substantively. Neel Chatterjee Decl., Ex. 6 at 2, ECF No. 77-31. Nearly a month
later, on March 6, 2020, Eko responded. Neel Chatterjee Decl., Ex. 7 at 2, ECF No. 77-

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 17 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 18 0f 19 Page ID #:9519

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

32. Eko only filed this action after Quibi filed the Related Action on March 9, 2020.
Although Eko filed the Complaint on March 10, 2020 (ECF No. 1), Eko did not request

injunctive relief until three weeks later, on April 1, 2020, just days before the anticipated
April 6, 2020 release date for Quibi. See ECF No. 25.

Eko’s first request for injunctive relief was incorrectly docketed as an ex parte
motion for a preliminary injunction instead of an application for a temporary restraining
order or as a motion for preliminary injunction with an accompanying ex parte application
to advance the hearing date. See ECF No. 27 (citing Local Rule 65-1). When Eko refiled
its request it did not file an application for a TRO and instead filed a preliminary injunction
motion to be heard in accordance with Local Rules for regularly scheduled motions. ECF
Nos. 30, 33. Although Eko explained that the cease-and-desist exchange “took this matter
past the time that an application for a [TRO] seemed reasonable” (ECF No. 33 at 6 n.1),
the time between April 1 and April 6 was not an unreasonable time period for resolution
of a TRO, given that such applications, by their nature, are emergencies in which parties
seek immediate relief to halt an irreparable harm.* Eko’s decisions in advance of the April 6
release date for Quibi remain probative of whether the Eko believed the launch of Quibi’s
application would cause irreparable harm and also undercuts Eko’s arguments that Eko
forcing Quibi from the market post-release would damage Eko’s reputation. Motion at 26-
27 (citing Eichmann Decl. § 35).4

In short, Eko’s delay in seeking injunctive relief is probative, particularly after the
end of cease-and-desist process ended, and undercuts the request for injunctive relief.

(7) Conclusion

Based on a review of the evidence before the Court, Eko fails to meet its burden to
demonstrate the likelihood of irreparable harm that will occur absent the requested
injunctive relief. In particular, evidence of harm lacks the requisite specificity and

 

> Eko also ascribes some delay to the COVID-19 pandemic, but that fact does not change
the determination that Eko could have applied for a TRO, given that it filed a full brief with
supporting evidence by April 1, 2020.

* The future-tense phrasing of the relevant portion of the Motion and Eichmann
Declaration—*[I]f Quibi were able to continue its allegedly unlawful product launch as
scheduled” (Motion at 26; Eichmann Decl. §{35)—appears to indicate this argument is
most relevant in seeking to enjoin the April 6 launch, which is now less persuasive after
Eko failed to follow up on its application to enjoin the April 6 launch.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 18 of 19
Case 2:20-cv-02299-CAS-SK Document 193 Filed 07/13/20 Page 19 of 19 Page ID #:9520

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. CV20-2299-CAS (SKx) Date July 13, 2020
Title JBF Interlude 2009 Ltd - Israel v. Quibi Holdings, LLC

 

evidentiary support and also lacks a sufficient causal connection to the alleged
misappropriation.

Where a party seeking issuance of a preliminary injunction “fail[s] to show
irreparable harm, [a court] need not address its likelihood of success on the merits.” Perfect
10, 653 F.3d at 982 n.3: see also Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1174 (9th
Cir. 2011). In such circumstances, courts find that the motion for preliminary injunction
“must be denied.” Pom Wonderful LLC v. Pur Beverages LLC, No. CV 13-06917 MMM
(CWx), 2015 WL 10433693, at *18 (C.D. Cal. Aug. 6, 2015) (collecting cases): see, e.g.,
Amylin Pharms., Inc. v. Eli Lilly & Co., 456 F. App’x 676, 679 (9th Cir. 2011); Puma SE
v. Forever 21, Inc., No. CV17-2523 PSG (E), 2017 WL 4771003, at *4 (C.D. Cal. June 2,
2017) (collecting cases); Kane v. Chobani, Inc., No. 12-cv-02425 LHK, 2013 WL
3776172, at *10 (N.D. Cal. July 15, 2013).

 

 

Therefore, due to the lack of a sufficient showing of irreparable harm, the Motion is
DENIED.

C. Remaining Factors

Because the Motion fails to make a sufficient showing for irreparable harm, the
Court need not address the likelihood of success on the merits, the balance of equities or
the public interest. See, e.g., Perfect 10, 653 F.3d at 982 n.3; Pom Wonderful, 2015 WL
10433693, at *18.

V. CONCLUSION
For the reasons stated in this Order, the Motion (ECF Nos. 30, 76, 77) is DENIED.
IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 19 of 19
